United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 96-2564
                                 ___________

Jeffrey Gorman,                        *
                                       *
       Appellant,                      * Appeal from the United States
                                       * District Court for the Western
       v.                              * District of Missouri.
                                       *
Floyd Bartch, Chief, Kansas City       *
Missouri, Police Department; Steven    *
Bishop, Former Chief, Kansas City,     *
Missouri, Police Department; and       *
Emanuel Cleaver II, John Dillingham,   *
Jack Headley, Jacqueline L. Paul,      *
Bailus Tate, Dona Boley, Neil Becker, *
Dr. Stacey Daniels, and James F.       *
Ralls, Jr.,                            *
                                       *
       Appellees.                      *
                                       *
_______________________________ *
                                       *
                                       *
United States of America,              *
                                       *
       Amicus Curiae.                  *
                                  ___________

                           Submitted: January 15, 1997

                               Filed: September 4, 1997
                                ___________
Before LOKEN, BRIGHT, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       In 1992, the Kansas City, Missouri, police arrested Jeffrey Gorman for
trespassing in a bar. Mr. Gorman is a paraplegic who is wheelchair-bound. A police
van arrived to transport Mr. Gorman, and two officers lifted him from his wheelchair
onto a bench inside the van. One of the officers used Mr. Gorman's belt to tie him to
a mesh panel behind the bench. During the trip to the police station, Mr. Gorman fell
from the bench and was injured.

       He sued the police chief, the officer who tied him to the mesh panel, and current
and former members of the Board of Police Commissioners. Mr. Gorman alleged that
by transporting him in a vehicle that was not suitable for persons with mobility
impairments, the defendants discriminated against him in violation of the Rehabilitation
Act of 1973, see 29 U.S.C. §§ 701-797b, especially 29 U.S.C. § 794(a), and the
Americans with Disabilities Act of 1990 (ADA), see 42 U.S.C. §§ 12101-12213,
especially 42 U.S.C. § 12132.

      In a series of four orders, the district court granted summary judgment to all of
the defendants in their official and individual capacities. Mr. Gorman appeals. We
dismiss the appeal for lack of jurisdiction.

                                          I.
       In two orders filed on March 26, 1996, and one order filed on March 29, 1996,
the district court granted summary judgment on the ground of qualified immunity to,
respectively, the person who was the police chief at the relevant time, see Gorman v.
Bishop, 919 F. Supp. 326, 327, 332 (W.D. Mo. 1996), the officer who tied
Mr. Gorman to the mesh panel (unpublished opinion), and the current and former


                                          -2-
members of the Board of Police Commissioners (unpublished opinion). The grants of
summary judgment to all of those defendants were in their individual capacity.

        In an order filed on May 13, 1996, the district court substituted the current police
chief in his official capacity in the place of the person who was the police chief at the
relevant time in his official capacity, see Gorman v. Bartch, 925 F. Supp. 653, 653 n.1
(W.D. Mo. 1996), and then granted summary judgment to all of the defendants in their
official capacity, see id. at 654, 658. The basis for summary judgment was the district
court's holding that the Rehabilitation Act and the ADA do not apply to the
circumstances of Mr. Gorman's transport after arrest. See id. at 656-58.

       The district court acknowledged that each of the four orders resolved different
claims. See id. at 655 n.3. The district court did not, however, execute a final
"judgment ... set forth on a separate document," see Fed. R. Civ. P. 58, that
"adjudicat[ed] all the claims and the rights and liabilities of all the parties," see Fed. R.
Civ. 54(b), for the whole case. In the absence of such a judgment, we have no
jurisdiction. See Powell v. Georgia-Pacific Corp., 90 F.3d 283, 284 (8th Cir. 1996);
see also 28 U.S.C. § 1291.

                                        II.
       We therefore dismiss the appeal without prejudice.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -3-